Citation Nr: 0611223	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  06-04 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUE

The propriety of severance of service connection for brain 
tumor with stroke residuals.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from July 1959 to January 
1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 RO decision, which determined to 
sever service connection for brain tumor with stroke 
residuals, to be effective December 1, 2005.  

The veteran in January 2006 requested to appear before a 
Veterans Law Judge in Washington, DC, and testify at a 
personal hearing; however, he subsequently withdrew this 
hearing request.  

It is noted that in the final paragraph of his written 
argument dated in March 2006, the veteran's representative 
referred to an "inferred claim for loss of use of the left 
upper extremity and impairment of the left lower extremity."  
This issue is referred to the RO for its appropriate 
consideration.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to dispute the propriety of the severance 
and determination at issue in this appeal, and all identified 
evidence has been obtained.

2.  In June 1997, the veteran was hospitalized for a cerebral 
hemorrhage and underwent surgery, at which time he was found 
to have a malignant hemangioma of the brain (also referred to 
as a malignant meningioma).  

3.  In a March 2003 rating decision, the RO granted service 
connection for brain tumor with stroke residuals, on the 
basis that the disability was presumptively related to Agent 
Orange exposure for a veteran with Vietnam service.  

4.  In a July 2004 rating decision, the RO proposed to sever 
service connection for brain tumor with stroke residuals; in 
a September 2005 rating decision, the proposal was 
effectuated and service connection for brain tumor with 
stroke residuals was severed, effective December 1, 2005.

5.  The May 2003 award of service connection for brain tumor 
with stroke residuals was an undebatably erroneous 
adjudicative result in that, assuming the veteran had the 
requisite service in Vietnam during the Vietnam era, his 
brain tumor was not the type of disease that may be presumed 
to be related to exposure to Agent Orange.  


CONCLUSION OF LAW

The grant of service connection for brain tumor with stroke 
residuals was clearly and unmistakably erroneous, and the RO 
has properly severed service connection for brain tumor with 
stroke residuals associated with herbicide exposure.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.105(d), 3.159, 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326 (2005).  The VCAA and its implementing 
regulations include enhanced duties to notify and assist 
claimants for VA benefits.

Given the parameters of the law surrounding claims based on 
clear and unmistakable error (CUE), such as the present case, 
the Board notes that the duties to notify and assist imposed 
by the VCAA are not applicable where CUE is claimed in Board 
decisions (see Livesay v. Principi, 15 Vet. App. 165 (2001)), 
or in RO decisions (see Parker v. Principi, 15 Vet. App. 407 
(2002)).  As noted in Livesay, CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim based on CUE is fundamentally 
different from any other kind of action in the VA 
adjudicative process.

The Board notes that, because the veteran has been notified 
of the laws and regulations governing CUE claims and reasons 
for the denial of his claim, and because all relevant 
evidence has been associated with the record, any VCAA duties 
to notify and assist have been met.  Hence, the claim is 
ready to be considered on the merits.

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has concluded that the VCAA is not applicable 
where the appellant was fully notified and made aware of the 
type of evidence required to substantiate a claim and that no 
additional assistance would aid in further developing the 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When, as here, there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
his claim, the VCAA does not require further assistance.  
Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz; see 
also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
For these reasons, the Board finds that the record is ready 
for appellate review and proceeds with adjudication of the 
issue on appeal. 

II.  Merits of the Claim

Under the applicable VA law and regulations, service 
connection may be granted if the preponderance of the 
evidence establishes that a disability was incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131.  In general, once service connection has been granted, 
the award of service connection will be severed only where 
evidence establishes that the original grant of service 
connection was clearly and unmistakably erroneous, and only 
after certain procedural safeguards have been met.  38 C.F.R. 
§ 3.105(d); Daniels v. Gober, 10 Vet. App. 747 (1997).  VA 
has the burden of proof to establish that the original grant 
was clearly and unmistakably erroneous.  Id.  The proof 
required to meet this burden is the same as a claimant's 
burden in attempting to overturn a final decision on the 
basis of CUE.  Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).

The procedural safeguards, as set out in 38 C.F.R. § 
3.105(d), require that, when severance of service connection 
is warranted, the RO must provide the veteran a rating 
decision proposing severance of service connection, and that 
proposal must set forth all material facts and reasons.  In 
this case, the RO issued the proposal to sever in July 2004.  
The regulations require that the claimant be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefore, as was also done in 
this case.  

The law further provides that the veteran must be given 60 
days for the presentation of additional evidence to show that 
service connection should be maintained.  38 C.F.R. § 
3.105(d); see Baughman, 1 Vet. App. at 566.  In this case, 
the July 2004 notice explained that the veteran could submit 
additional evidence to show that the proposed action should 
not be taken and advised the veteran of his right to request 
a personal hearing.  The veteran was advised that, if there 
were no response or additional evidence received from him 
within 60 days, the RO would make a decision based on the 
evidence considered in the proposal to sever service 
connection.

In a September 2005 rating decision, the RO's proposal to 
sever service connection for brain tumor with stroke 
residuals was effectuated and service connection for brain 
tumor with stroke residuals was severed, effective December 
1, 2005.  In September 2005, the RO notified him of this 
action and sent him a copy of the rating decision.  In his 
notice of disagreement with the action, received in November 
2005, the veteran argued that he had had a rare form of soft 
tissue sarcoma and that the sarcoma should be directly 
related to his exposure to herbicides.  In a December 2005 
statement of the case, the RO informed him that the severance 
of service connection for his brain tumor was proper.

The Court has proposed a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied; (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made"; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

The Court has further stated that a CUE is very specific and 
a very rare kind of "error."  It is a kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
could not be clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).

The Court has held that the CUE standard that applies to a 
veteran's CUE challenge to a prior adverse determination 
under Section 3.105(a) is also applicable in the Government's 
severance determination under Section 3.105(d).  "Once 
service connection has been granted, Section 3.105(d) 
provides that it may be withdrawn only after VA has complied 
with specific procedures and the Secretary meets the assigned 
burden of proof."  See Wilson v. West, 11 Vet. App. 383 
(1998); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991) ("in effect, Section 3.105(d) places at least as high 
a burden of proof on the VA when it seeks to sever service 
connection as Section 3.105(a) places upon an appellant 
seeking to have an unfavorable previous determination 
overturned.")  See also Graves v. Brown, 6 Vet. App. 166, 
170 (1994) (holding that CUE is defined the same under 38 
C.F.R. § 3.105(d) as it is under Section 3.105(a)).

However, the evidence that may be considered in determining 
whether severance is proper under Section 3.105(d) is not 
limited to the evidence before the RO at the time of the 
initial service connection award.  Daniels v. Gober, 10 Vet. 
App. 474, 480 (1997); Venturella v. Gober, 10 Vet. App. 340, 
342-43 (1997).  The Court reasoned that because Section 
3.105(d) specifically contemplates that a change in diagnosis 
or change in law or interpretation of law may be accepted as 
a basis for severance, the regulation contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  The Court reasoned that "if 
the Court were to conclude that...a service connection award 
can be terminated pursuant to Section 3.105(d) only on the 
basis of the law and record as it existed at the time of the 
award thereof, VA would be placed in the impossible situation 
of being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Venturella, 10 Vet. App. at 343.

A review of the evidence of record in this case discloses 
that the veteran served on active duty in the Navy from July 
1959 to January 1967 (i.e., during the Vietnam Era), at which 
time he served aboard the USS Valley Forge.  To be entitled 
to the presumption of service connection for a certain listed 
ailment based on exposure to herbicides in Vietnam, the 
veteran must first have the requisite service in Vietnam.  A 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a) (2005).  Ship history shows that 
during the veteran's tour, the USS Valley Forge served in 
waters off the coast of Vietnam from August 1964 through 
September 1964 and at various periods during 1966.  While 
acknowledging the veteran's awards of the Vietnam Service 
Medal and the Republic of Vietnam Campaign Medal, and his 
statement received in November 2002 that he was stationed off 
the coast of Vietnam for several months between 1964 and 1966 
but that he went to Danang several times on a supply run, the 
Board will not address in this decision whether there is 
verification that he had the requisite service in Vietnam 
(i.e., actual duty or visitation in Vietnam) for the 
presumption of herbicide exposure to attach.  

The medical records at the time of the May 2003 RO rating 
decision that awarded service connection for brain tumor with 
stroke residuals showed that the veteran was hospitalized in 
June 1997 with a right cerebrovascular accident and 
hemorrhage and underwent surgery, at which time he was found 
to have a malignant hemangioma of the brain (also referred to 
as a malignant meningioma).  Follow-up records indicate that 
the veteran had a left hemiparesis and "brain tumor".  The 
award of service connection for brain tumor was made on the 
basis of presumption.  Specifically, the RO found that the 
law provided that the veteran's brain tumor was one of the 
conditions that may be presumed to be related to exposure to 
Agent Orange.  

The Board observes that if a veteran was exposed to an 
herbicide agent during active military service, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma) is presumed to have been incurred 
in service if manifest at any time after service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt 
v. West, 12 Vet. App. 164 (1999).  Note 1 to 38 C.F.R. 
§ 3.309(e) provides a list of diseases that are considered 
"soft-tissue sarcoma," and the list includes angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma).  In this case, the 
RO equated the veteran's diagnosed malignant hemangioma to 
the presumptive disease of soft tissue sarcoma, specifically 
hemangiosarcoma, and proceeded to award service connection on 
that basis.  However, the medical evidence on file at the 
time of the May 2003 rating decision clearly does not show a 
diagnosis of a soft tissue sarcoma, to include 
hemangiosarcoma.  As noted, the veteran was found to have 
malignant hemangioma, which was also termed malignant 
meningioma.  

Furthermore, the Agent Orange Act of 1991, the law 
authorizing presumptions of service connection for certain 
diseases based on exposure to certain herbicides mandates 
that whenever the Secretary determines, based on "sound 
medical and scientific evidence, that a positive association 
exists between exposure of humans to an herbicide agent used 
in support of U.S. and allied military operations in Vietnam 
during the Vietnam era and a disease, the Secretary will 
publish regulations establishing a presumptive service 
connection for that disease."  68 Fed. Reg. 27,630 (May 20, 
2003).  Based on reports of the National Academy of Sciences 
(NAS), and other medical and scientific information and 
analysis available to the VA Secretary, the Secretary under 
the authority granted by the Agent Orange Act of 1991, as 
noted, and the Veterans Education and Benefits Expansion Act 
of 2001, has specifically determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam Era was not 
warranted for "brain tumors."  68 Fed. Reg. 27,630 (May 20, 
2003).  Therefore, at the time of the May 2003 RO rating 
decision, as well as at present, the law did not provide for 
the establishment of presumptive service connection for the 
veteran's brain tumor.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

In short, the RO in May 2003 incorrectly applied the extant 
statutory and regulatory provisions when it awarded service 
connection for brain tumor with stroke residuals.  This error 
is undebatable, and, had it not been made, there would have 
been a manifestly different result, that is, a denial of the 
veteran's claim of service connection.  The Board further 
observes that the veteran's brain tumor with stroke residuals 
was initially demonstrated many years following his discharge 
from service in January 1967, and there is no medical 
evidence of record to link his brain tumor to his military 
service.  Thus, an award of service connection for a brain 
tumor on a direct basis in May 2003 would also not have been 
in order.  38 C.F.R. § 3.303.  

Prior to the RO's September 2005 rating decision, which 
severed service connection for the brain tumor, additional 
medical evidence relevant to the veteran's brain tumor was 
added to the file.  This evidence in the form of VA and 
private medical reports contain varying descriptions of the 
veteran's tumor that was removed in 1997.  Private surgical 
and hospital reports have referred to his tumor as both 
malignant meningioma and malignant hemangioma.  The veteran's 
private primary care physician has referred to the tumor as a 
brain tumor (in December 1997 and June 2001), malignant 
meningioma (in September 1997), and malignant hemangioma of 
the brain (in June 2000).  A VA examination report of March 
2004 indicates a diagnosis of malignant hemangioma of the 
brain.  In the opinion of a VA nurse in July 2004, the 
veteran's hemangioma is best described as a malignant 
meningioma, and a brain tumor cannot be described as a soft 
tissue sarcoma.  

In the aggregate, this additional medical evidence shows that 
the veteran's brain tumor was not a soft tissue sarcoma or a 
type of disease contemplated under the law to be related to 
Agent Orange exposure.  The only exception to the additional 
medical evidence is a July 2004 letter of the veteran's 
primary care physician, wherein he referred to the veteran's 
June 1997 "surgical removal of a soft tissue sarcoma."  
This letter identifying the brain tumor as a soft tissue 
sarcoma was not associated with the claims file until after 
the RO had awarded service connection for brain tumor and had 
notified of the veteran of the award.  Moreover, it is 
significant to note that this single reference to the 
veteran's brain tumor as a soft tissue sarcoma goes against 
the entire body of the medical evidence in the file that is 
against the veteran's claim for continuation of his award of 
service connection.  In the Board's judgment, in light of all 
accumulated evidence, it does not show that at the time of 
the award of service connection for brain tumor in May 2003, 
the RO's decision was other than undebatably incorrect.  

Based on the above, the Board concludes that the May 2003 
rating decision contains CUE in granting disability 
compensation for brain tumor with stroke residuals associated 
with Agent Orange exposure.  Consequently, severance of 
service connection for brain tumor with stroke residuals is 
in order.  38 C.F.R. § 3.105(d).


ORDER

Severance of service connection for brain tumor with stroke 
residuals was proper, and the appeal for continuation of that 
award must be denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


